Notice of Pre-AIA  AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed January 20, 2022, wherein claims 1-7 and 14-19 were canceled.  Claims 8-13 had been previous indicated as being allowable, however, upon further examination, the claims have been rejected as described below.  The examiner regrets any inconvenience.  

Drawings

The drawings are objected to because the "shaded" drawings do not present the clearest depiction of the device since the distribution/publishing process does not retain the highest quality image. Ideally the drawings would be replaced with black and white line drawings without shading. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Objections
Claim 8 is objected to because of the following informalities: at lines 11-12, consider instead: 
a main controller that receives odometry data from each motor controller in regard to the movement of each respective wheel, and data from the plurality of sensor[[s]] elements 

for proper correspondence and antecedent support.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the connector of the removable, chargeable battery system” and there is insufficient antecedent support for the limitation, in that the connector has not been recited as being a component of the removable, chargeable battery Claims 9-13 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh, et al. US 2016/0309973 (hereafter “Sheikh”), in view of Schlee, et al. (US 2012/0103705, “Schlee“) and Koura, et al. (US 2016/0095487, “Koura,” of record).

Regarding claim 8, Sheikh discloses a robotic vacuum cleaner (Fig 2, below, robot 200 with vacuum source 285, [0075-77]), comprising:
	a main body (frame 210) having a front (side with vacuum source 285, Figure  2), top (first lid 214) and bottom (bottom of device shown in Figure 2);
	a vacuum source (vacuum source 285) positioned at the front of the main body (Figure 2);
 	a plurality of sensor elements ([0052-53], optical or range sensor, IR sensors; [0075], laser emitter sensor 294) mounted to the main body (Figure 2, Examiner interpreting “sensor elements” to correspond to “sensors”);
	a plurality of wheel assemblies (motorized wheels of drive system 240) that

collectively form a holonomic drive (Paragraph [0055]), each wheel assembly comprising:


	a drive wheel (first wheel 248A and second wheel 248B) connected to  the [respective] motor;
	an encoder (wheel encoders, [0053]);  


 	a main controller (processor, Paragraph [0102]) that receives odometry data
in regard to the movement of the wheel, and data from the plurality of sensors, and provides electronic navigation control to the plurality of wheel assemblies [0102]-[0108].
a removable, battery system within a socket on the main body (Fig 5), comprising:
a battery pack 291 with one or more batteries [0093];
a housing configured to store the battery pack therein (housing which carries battery 291, Fig 5), the housing also having a top cover (above battery), which extends over the battery. 

    PNG
    media_image1.png
    444
    551
    media_image1.png
    Greyscale

Sheikh does not explicitly disclose that each wheel assembly defines a motor controller, that the battery is chargeable, that the battery management system extends across the batteries of the battery pack and also comprises a circuit board and a connector, as particularly recited by the claim.  
With regard to the wheel controllers, Schlee is also concerned with an autonomous wheeled vehicle comprising holonomic wheels systems, and teaches providing each wheel motor with an independent wheel controller (claims 6, 9).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Sheikh by incorporating the dedicated wheel controllers, taught by Schlee, as a known configuration and structure to provide effective control of a holonomic drive system.  
Regarding the battery system, Koura is also concerned with an autonomous vacuum cleaner and teaches providing a rechargeable battery pack 3 [0035, 0044], Fig 8, carried in a housing 31, and further teaches providing a battery management system 65. 66 (Fig 16) extending across batteries of the battery pack, including a circuit board 65 [0045] within the top cover of the housing and a connector 32 at least partially connected to the battery management system and extending through the housing [0044]; and wherein the connector of the removable, chargeable battery system is configured to transmit signals between the battery management system and the main controller [0044].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Sheikh, as modified, by incorporating the rechargeable battery taught by Koura (as is known in the art) and to also incorporate the circuit board and connector, and arrangement of the battery management system across the batteries, taught by Koura, to monitor battery operation and function and to accurately control battery functionality, thereby providing greater and accurate control of the batteries.    
                          

Regarding claims 12-13, Sheikh, as modified, discloses the limitations of claim 8, as described above, but does not explicitly disclose that the connector is configured to mate with a connector of a charging station or that the housing is configured to fit within a slot on the charging station.  However, a skilled artisan would understand that, depending on the particular structure of a charging station connector or slot (size and geometry, for example), the connector and housing would be capable of connecting and fitting, as recited.  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh, in view of Schlee and Koura, as applied to claim 8, and further in view of Reed, et al. (US 2017/0071431, hereinafter “Reed,” of record).  


Regarding claims 9-10, Sheikh, as modified, discloses the limitations of claim 8, as described above, but does not explicitly disclose a capacitive touch sensor within and a light source on the top cover, both operably connected to the circuit board. Reed is also concerned with a battery powered cleaning system and teaches providing a capacitive touch sensor within a top cover [0099] and a light source on the top cover [0057].   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Sheikh, as modified, by incorporating the capacitive touch sensor and light source taught by Reed for the benefit of providing feedback to the user (via the LED indicator) and an effective user interface (via the touch sensor).   


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sheikh, in view of Schlee and Koura, as applied to claim 8, and further in view of Nam, et al. (US 2017/0336798, hereinafter “Nam”).  

Regarding claim 11, Sheikh, as modified, discloses the limitations of claim 8, as described above, but does not explicitly disclose that the top cover is translucent.  Nam is also concerned with an autonomous cleaning device and teaches providing a translucent cover for both sensor and user interface functions [0148], [0258].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Sheikh, as modified, by incorporating the translucent cover taught by Nam for the benefit of providing protected cover for sensors and user interface touch keys, allowing full functionality while protecting elements from impact or contamination.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,058,270 in view of Koura, et al. (US 2016/0095487, “Koura”).  Conflicting claims 1 and 6 of the ‘270 patent teach limitations of instant claim 8 except for the elements of the battery system, which are taught by Koura, as described above in the rejection of claim 8 under 35 USC 103.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723